Title: To George Washington from John Jay, 3 October 1794
From: Jay, John
To: Washington, George


        
          Dear Sir
          London 3 Octr 1794
        
        I have written to Mr Randolph by this opportunity, rather because I make it a Rule to write frequently, than because I have any thing of much Importance to communicate. and I should have omitted writing to you at present, had not the Intelligence contained in this morning’s Papers induced me to endeavour to

send them to you by Capn morgan. He was to have left Town last Eveng, but I am told is still here, and will not depart before this afternoon. I am Dear Sir your obliged & affte servt
        
          John Jay
        
      